Title: To James Madison from Robert Smith, 11 May 1803 (Abstract)
From: Smith, Robert
To: Madison, James


11 May 1803, Navy Department. Encloses for JM’s information a copy of a letter to Mackenzie and Glennie, navy agents at London, “containing general instructions for the liquidation of claims against the U States, for supplies that may be furnished any of our Public ships by any of his Britannick Majesty’s Agents—also directions for the payment of an account enclosed to you in a letter from Edwd. Thornton Esqr dated 3 ins. [not found].”
 

   
   RC (DNA: RG 59, ML); letterbook copy (DNA: RG 45, Letters to Secretary of State). RC 2 pp. Docketed by Wagner. The enclosure was doubtless a copy of Smith’s 10 May 1803 letter to Mackenzie and Glennie ordering them to pay an account for supplies issued to the Boston and authorizing them to settle accounts for supplies furnished to U.S. ships upon presentation of official receipts by British agents. He also ordered them to notify the commissioners of the victualing board of this regulation (DNA: RG 45, Misc. Letters Sent).


